DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
This action is in response to communications filed on 10/26/2021.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
Response to Amendment
Claims 1, 7-9, and 15-17 have been amended.
Claims 5-6 and 13-14 have been cancelled.
Claims 1-4, 7-12, and 15-20 are pending.
Allowable Subject Matter
Claims 1-4, 7-12, and 15-20 allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach, neither singly nor in combination, the claimed limitations of “determining of how to handle the packet based on the transaction classification comprises deciding, by the network device, which one or more socket options of a core transmission control protocol (TCP) socket for an outbound web service connection to modify according to the transaction classification” as recited in claim 1 and similarly stated in claim(s) 9 and 17. These limitations, in conjunction with other limitations in the independent claim(s), are not specifically disclosed or remotely suggested in the prior art of record. A review of claim(s) 1-4, 7-12, and 15-20 indicates claim(s) 1-4, 7-12, and 15-20 are allowable over the prior art of record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767. The examiner can normally be reached M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446